Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 13, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152444(46)(47)                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 152444
  v                                                                 COA: 319856
                                                                    Genesee CC: 12-031984-FC
  LADORA CHANTELL SNELL,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motions of plaintiff-appellee for immediate
  consideration, to expand the record to include the trial transcripts of November 1, 2013,
  and to extend the time for filings its answer to the application for leave to appeal are
  GRANTED. The answer will be accepted as timely filed if submitted on or before June
  27, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 13, 2016
                                                                               Clerk